Case 2:17-cv-05734-SJF-AYS Document 14 Filed 01/13/20 Page 1 of 3 PageID #: 85
 Case 2:17-cv-05734-SJF-AYS Document 13 Filed 01/10/20 Page 1 of 3 PagelD #: 82
                                                                                             FILED
                                                                                          IN CLERK'S OFFICE
                                                                                    U.S. DISTRICT COURT E.D.N.Y.

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                                                    *     JAN 13 2020        *
  ------------------X                                                               LONG ISLAND OFFICE

  UNITED STATES OF AMERICA, and                             JOINT STIPULATION OF
  STATE OF NEW YORK,                                        DISMISSAL
  ex rel. PETER OTTAVIO,
                                                            Civil Action No.
                                Plaintiffs,                 17-CV-5734

          - against -                                       (Feuerstein, J.)
                                                            (Shields, M.J.)
  RESMED Inc.,

                                Defendant.

  ------------------X
             WHEREAS, Relator Peter Ottavio filed the above-referenced action in the United

 States District Court for the Eastern District of New York, in which she asserted claims on behalf

 of the United States pursuant to the qui tam provisions of the False Claims Act,   3f U.S~c~. §
 3129 et seq.;

             WHEREAS, in the complaint, Relator also asserted claims pursuant to the New York

 State False Claims Act, New York State Fin. Law §§ 189 et seq. (the "NYS FCA");

             WHEREAS, in accordance with 31 U.S.C. § 3730(b), Relator's complaint was

 deemed sealed for a period of at least sixty days from the date of service of Relator's disclosure

 material on the United States, and the seal and intervention deadline were subsequently extended

 by Court order;

             WHEREAS, on December 20, 2019, the United States filed its Notice of Partial

 Intervention in this action;

             WHEREAS, Relator, the United States and New York State entered into settlement

 agreements ("Settlement Agreements") with defendant Resmed, Inc. ("Defendant");
Case 2:17-cv-05734-SJF-AYS Document 14 Filed 01/13/20 Page 2 of 3 PageID #: 86
 Case 2:17-cv-05734-SJF-AYS Document 13 Filed 01/10/20 Page 2 of 3 PagelD #: 83
  Joint Stipulation ofDismissal - 17-CV-5734 (Feuerstein, J.)


                 WHEREAS, in the Settlement Agreements, the United States, the State ofNew York

  and Relator agreed that when Defendant makes its payments required under the Settlement

  Agreements, the United States and State of New York would submit a stipulation of dismissal of

  this action;

                 WHEREAS, Defendant has made its payments pursuant to the Settlement

  Agreements;

                 WHEREAS, Relator seeks to voluntarily dismiss all remaining claims in this action;

                 WHEREAS, the United States and New York State consent to Relator's dismissal of

  all remaining claims in this action;

                 THEREFORE, IT IS HEREBY STIPULATED AND AGREED between Relator's

  counsel, the undersigned counsel for the United States and New York State that:

                 1.   This action is dismissed with prejudice with respect to all claims brought on

  Relator's behalf.

                 2.   Claims on behalf of the United States and New York State which are

 designated as Covered Conduct in the Settlement Agreements are dismissed with prejudice.

                 3.   All other claims on behalf of the United States and New York State which are

 contained in the Relator's Complaint are dismissed without prejudice.


                                                     RICHARD P. DONOGHUE
                                                     United States Attorney
                                                     Eastern District of New York

 Dated:      Brooklyn, New York               By:        Isl Lisa D. Kut/in
             January 10, 2020                       Lisa D. Kutlin
                                                    Assistant United States Attorney
                                                    271 Cadman Plaza East
                                                    Brooklyn, NY 1120 I
                                                    718-254-6147
                                                    Lisa.Kutlin@usdoj.gov


                                                     2
Case 2:17-cv-05734-SJF-AYS Document 14 Filed 01/13/20 Page 3 of 3 PageID #: 87
 Case 2:17-cv-05734-SJF-AYS Document 13 Filed 01/10/20 Page 3 of 3 PagelD #: 84
 Joint Stipulation of Dismissal - 17-CV-5734 (Feuerstein, J.)




                                                     LETITIA JAMES
                                                     Attorney General
                                                     State of New York

 Dated:     New York, New York                By:        Isl Hillary Chapman
            January I 0, 2020                        Hillary Chapman
                                                     Special Assistant Attorney General



 Dated: Great Neck, NY                           GARFUNKEL WILD, P.C.
        January I 0, 2020                        111 Great Neck Road
                                                  Great Neck, New York 11021
                                              By: Isl John G. Martin
                                                  John G. Martin
                                                  Stacey P. Klein
                                                  Attorneys for Relator
                                                  (516) 393-2200
                                                 jmartin@garfunkelwild.com



 SO ORDERED

 On this ~ d a y of_          'CT~ 7f ,2020.
          s/ Sandra J. Feuerstein
 HONORABLE SAND~ J. FEUERSTEIN
 United States D'istrict Judge




                                                     3
